

	

		II

		109th CONGRESS

		2d Session

		S. 2620

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Older Americans Act of 1965 to

		  authorize the Assistant Secretary for Aging to provide allotments to eligible

		  States to provide older individuals with financial assistance to select a

		  flexible range of home and community-based long-term care services or supplies,

		  provided in a manner that respects the individuals' choices and preferences.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Community-Based Choices for Older

			 Americans Act of 2006.

		2.PurposeThe purpose of this Act is to provide grants

			 to States in order to achieve the following:

			(1)To enable eligible individuals to make

			 informed choices about the long-term care services and supplies that best meet

			 their needs and preferences.

			(2)To provide financial assistance to older

			 individuals to purchase a flexible range of long-term care services or supplies

			 in a manner that respects the individuals’ cultural, ethnic, and lifestyle

			 preferences in the least restrictive settings possible.

			(3)To make the purchase of long-term care

			 services and supplies delivered in a home or community-based setting, such as a

			 naturally occurring retirement community, more affordable for individuals with

			 financial need.

			(4)To help families continue to care for their

			 older relatives with long-term care needs, including older individuals with

			 physical and cognitive impairments, and to help reduce the number of older

			 individuals who are forced to impoverish themselves in order to pay for the

			 long-term care services and supplies they need.

			(5)To help relieve financial pressure on the

			 medicaid program by delaying or preventing older individuals from spending down

			 their income and assets to medicaid eligibility thresholds.

			(6)To concentrate the resources made available

			 under this Act to those individuals with the greatest economic need for

			 long-term care services and supplies.

			3.Establishment of the

			 National Long-Term Care Choice ProgramThe Older Americans Act of 1965 (42 U.S.C.

			 3001 et seq.) is amended by adding at the end the following:

			

				VIIINational Long-term Care Choice Program

				

					801.DefinitionsIn this title:

						(1)CaregiverThe term caregiver means an

				adult family member, or another individual, who is a paid or unpaid provider of

				home or community-based care to an eligible individual.

						(2)Consumer

				choiceThe term

				consumer choice means the opportunity for an eligible

				individual—

							(A)to have greater control over the covered

				long-term care services and supplies the individual receives; and

							(B)to elect—

								(i)to receive a payment under this title

				through a fiscal intermediary as described in section 806(b)(2)(B) for the

				purpose of purchasing covered long-term care services or supplies; or

								(ii)to receive such services or supplies from a

				provider paid by the State involved (or its designee) as described in section

				806(b)(2)(A).

								(3)Covered

				long-term care services or supplies

							(A)In

				generalSubject to

				subparagraph (B), the term covered long-term care services or

				supplies means any of the following services or supplies, but only if,

				with respect to an eligible individual, such services or supplies are not

				available or not eligible for payment by any entity carrying out a program

				described in section 804(b)(8) or a similar third party:

								(i)Adult day services (including health and

				social day care services).

								(ii)Bill paying.

								(iii)Care-related supplies and equipment.

								(iv)Companion services.

								(v)Congregate meals.

								(vi)Environmental modifications.

								(vii)Fiscal intermediary services.

								(viii)Home-delivered meals.

								(ix)Home health services.

								(x)Homemaker services (including chore

				services).

								(xi)Mental and behavioral health

				services.

								(xii)Nutritional counseling.

								(xiii)Personal care services.

								(xiv)Personal emergency response systems.

								(xv)Respite care.

								(xvi)Telemedicine devices.

								(xvii)Transition services for individuals who

				have a plan that meets such requirements as a State shall establish, to

				relocate from a nursing home to a home or community-based setting within 60

				days.

								(xviii)Transportation.

								(xix)Any service or supply that a State

				describes in its State plan and is approved by the Assistant Secretary.

								(xx)Any service or supply that is requested by

				an eligible individual (in coordination with the individual's service

				coordinator) and that is approved by the State.

								(B)Exclusions

								(i)Service

				coordinationSuch term does

				not include a service directly provided by the service coordinator for an

				eligible individual as part of service coordination under this title.

								(ii)Services for

				nursing home residentsSuch

				term does not include any service for a resident of a nursing home, except a

				service described in subparagraph (A)(xvii).

								(4)Eligible

				individualThe term

				eligible individual means an individual—

							(A)who is age 60 or older;

							(B)who is not eligible for medical assistance

				under the medicaid program established under title XIX of the Social Security

				(42 U.S.C.

				1396 et seq.);

							(C)who meets such income eligibility and total

				asset criteria as a State may establish;

							(D)who—

								(i)(I)is unable to perform (without substantial

				assistance from another individual) at least 2 activities of daily living (such

				as eating, toileting, transferring, bathing, dressing, and continence);

				or

									(II)at the option of the State, is unable to

				perform at least 3 such activities without such assistance;

									(ii)has a level of disability similar (as

				determined by the State) to the level of disability described in clause (i);

				or

								(iii)requires substantial supervision due to

				cognitive or mental impairment; and

								(E)who satisfies such other eligibility

				criteria as the State may establish in accordance with such guidance as the

				Assistant Secretary may provide.

							(5)Eligible

				StateThe term eligible

				State means a State with an approved State plan under section

				804.

						(6)Fiscal

				intermediaryThe term

				fiscal intermediary means an entity that—

							(A)assists individuals who choose to employ

				providers of covered long-term care services or supplies directly, to—

								(i)carry out employer-related

				responsibilities, as designated by a State with the approval of the Assistant

				Secretary;

								(ii)assure compliance with Federal, State, and

				local law; and

								(iii)assure compliance with other requirements

				designated by the State; and

								(B)receives and disburses, as described in

				section 806(b)(2)(B), payments described in section 806(b).

							(7)Fiscal

				intermediary serviceThe term

				fiscal intermediary service means a service to enable an eligible

				individual to carry out a responsibility described in subparagraph (A)(i) or

				(B) of paragraph (6) or assure compliance with Federal, State, or local law, or

				another requirement designated by the State.

						(8)Long-term

				careThe term long-term

				care means a wide range of supportive social, health, and mental health

				services for individuals who do not have the capacity for self-care due to

				illness or frailty.

						(9)Naturally

				occurring retirement communityThe term naturally occurring

				retirement community means a residential area (such as an apartment

				building, housing complex or development, or neighborhood) not originally built

				for older individuals but in which a substantial number of individuals have

				aged in place and become older individuals.

						(10)Nursing

				homeThe term nursing

				home means—

							(A)a nursing facility, as defined in

				section

				1919(a) of the Social Security

				Act (42 U.S.C. 1396r(a));

							(B)a skilled nursing facility, as defined in

				section 1819(a) of such Act (42 U.S.C. 1395i–3(a));

				and

							(C)a residential care facility that directly

				provides care or services described in paragraph (1) of

				section

				1919(a) of the Social Security

				Act (42 U.S.C. 1396r(a)) but does

				not receive payment for such care or services under the medicare or medicaid

				programs established under titles XVIII and XIX, respectively, of the

				Social Security Act (42 U.S.C. 1395 et

				seq., 1396 et seq.).

							(11)Qualified

				providerThe term

				qualified provider means a provider of covered long-term care

				services or supplies who meets such licensing, quality, and other standards as

				the State may establish.

						(12)RepresentativeThe term representative

				means a person appointed by the eligible individual, or legally acting on the

				individual's behalf, to represent or advise the individual in financial or

				service coordination matters.

						(13)Service

				coordinationThe term

				service coordination means a service that—

							(A)is provided to an eligible individual, at

				the direction of the eligible individual or a representative of the eligible

				individual (as appropriate); and

							(B)consists of facilitating consumer choice or

				carrying out—

								(i)a function described in section 805;

				or

								(ii)a function described in section 804(9), as

				determined appropriate by the State involved.

								(14)Service

				coordinatorThe term

				service coordinator means an individual who—

							(A)provides service coordination for an

				eligible individual; and

							(B)is trained or experienced in the skills

				that are required to facilitate consumer choice and carry out the functions

				described in paragraph (13)(B).

							(15)StateThe term State means each of

				the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,

				the United States Virgin Islands, American Samoa, and the Commonwealth of the

				Northern Mariana Islands.

						802.Allotments to

				eligible States

						(a)Allotments

							(1)In

				generalThe Assistant

				Secretary shall make an allotment to each eligible State for a fiscal year, to

				enable the State to carry out a program that pays for the Federal share of the

				cost of providing covered long-term care services and supplies for eligible

				individuals under this title. The Assistant Secretary shall make the allotment

				in an amount determined under section 803.

							(2)LimitationsFrom an allotment made under paragraph (1)

				for a program carried out in a State under this title for a fiscal year, not

				more than 15 percent may be used to pay for administrative costs (other than

				service coordination) of the program.

							(b)Federal

				shareFrom that allotment for

				that fiscal year—

							(1)funds from the allotment shall be available

				to such State for paying a Federal share equal to such percentage as the State

				determines to be appropriate, but not more than 75 percent, of the cost of

				administration of the program carried out in the State under this title;

				and

							(2)the remainder of such allotment shall be

				available to such State only for paying a Federal share equal to such

				percentage as the State determines to be appropriate, but not more than 85

				percent, of the cost of providing covered long-term care services and supplies

				through the program.

							(c)Supplement, not

				supplantAllotments made to a

				State under this section shall supplement and not supplant other Federal or

				State payments that are made for the provision of long-term care services or

				supports under—

							(1)the medicaid program carried out under

				title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);

							(2)a program funded under title XX of such Act

				(42 U.S.C. 1397 et seq.);

							(3)a program funded under title III of this

				Act; or

							(4)any other Federal or State program.

							803.Allotments

						(a)Allotments

							(1)In

				generalSubject to subsection

				(b), from sums appropriated for a fiscal year to carry out this title, the

				Assistant Secretary shall allot to each eligible State an amount that bears the

				same relationship to such sums as the number of individuals who are age 60 or

				older and whose income does not exceed 100 percent of the poverty line who

				reside in the State bears to the total number of such individuals who reside in

				all States.

							(2)DataFor purposes of paragraph (1), the number

				of individuals described in that paragraph shall be determined on the basis of

				the most recent available data from the Bureau of the Census.

							(3)DefinitionIn paragraph (1), the term

				State does not include a State specified in subsection (b).

							(b)Allotments to

				territoriesOf the sums

				appropriated for a fiscal year to carry out this title, the Assistant Secretary

				shall allot an amount equal to 0.25 percent of such sums among the following

				commonwealths and territories according to the percentage specified for each

				such commonwealth or territory:

							(1)The Commonwealth of Puerto Rico, 91.6

				percent.

							(2)Guam, 3.5 percent.

							(3)The United States Virgin Islands, 2.6

				percent.

							(4)American Samoa, 1.2 percent.

							(5)The Commonwealth of the Northern Mariana

				Islands, 1.1 percent.

							(c)Availability of

				amounts allotted

							(1)In

				generalExcept as provided in

				paragraph (2), an amount allotted to an eligible State for a fiscal year shall

				remain available for expenditure by the State for the 2 succeeding fiscal

				years.

							(2)Availability of

				redistributed amountsAn

				amount redistributed to an eligible State under subsection (d) in a fiscal year

				shall be available for expenditure by the State for the succeeding fiscal

				year.

							(d)Redistribution

				of unspent fundsAn amount

				that is not expended by an eligible State during the period in which such

				amount is available under subsection (c) shall be redistributed by the

				Assistant Secretary according to a formula determined by the Assistant

				Secretary that takes into account the extent to which an eligible State has

				exhausted, or is likely to exhaust, its allotment for that fiscal year.

						804.State plans

						(a)In

				generalIn order to receive

				an allotment made under section 802 for an eligible State for a fiscal year,

				the State shall submit to the Assistant Secretary for approval a State plan

				that includes the information and assurances described in subsection

				(b).

						(b)Contents

							(1)EligibilityThe plan shall include descriptions of the

				eligibility criteria and methodologies that the State will apply, consistent

				with section 801(4), to determine whether an individual is an eligible

				individual for the program carried out in the State under this title.

							(2)Priority for

				eligible individuals with greatest economic needThe plan shall include an assurance that,

				in establishing and applying the eligibility criteria and methodologies

				described in paragraph (1), the State will give priority to providing

				assistance to those eligible individuals who have the greatest economic need,

				as defined by the State.

							(3)Needs and

				preferences of eligible individualsThe plan shall include a description of how

				the State will ensure that the needs and preferences of an eligible individual

				are addressed in all aspects of the program.

							(4)Payments for

				servicesThe plan shall

				include an assurance that the State will make payments, at the election of an

				eligible individual, in accordance with section 806(b)(2), and will provide a

				fiscal intermediary for each eligible individual electing to receive a payment

				as described in section 806(b)(2)(B).

							(5)Services and

				suppliesThe plan shall

				describe the services and supplies that the State will make available to an

				eligible individual, consistent with the definition of covered long-term

				services or supplies specified in section 801(3).

							(6)Cost-sharingThe plan shall include a description of the

				methodologies to be used—

								(A)to calculate the ability of an eligible

				individual to pay for covered long-term care services or supplies without

				assistance under the program carried out under this title;

								(B)based on the calculation of ability to pay,

				to determine the amount of cost-sharing that the eligible individual will be

				responsible for under the program, set on a sliding scale based on

				income;

								(C)to collect cost-sharing amounts, both in

				cases in which the State makes payments directly to a qualified provider as

				described in section 806(b)(2)(A), and in cases in which the State makes

				payments to a fiscal intermediary on behalf of an eligible individual, as

				described in section 806(b)(2)(B); and

								(D)to track expenditures by eligible

				individuals for the purchase of covered long-term care services or

				supplies.

								(7)Cost-sharing

				requirements for providersThe plan shall provide an assurance that

				the State will require each provider involved in the program carried out in the

				State under this title—

								(A)to protect the privacy and confidentiality

				of each eligible individual with respect to the income, and any cost-sharing

				amount determined under paragraph (6), of an eligible individual;

								(B)to establish appropriate procedures to

				account for cost-sharing amounts; and

								(C)to widely distribute State-created written

				materials in languages reflecting the reading abilities of eligible individuals

				that describe the criteria for cost-sharing, and the State's sliding scale

				described in paragraph (6)(B).

								(8)Coordination

				with other programsThe plan

				shall include a description of the methods by which the State will, as

				appropriate, refer individuals who apply for assistance under a program carried

				out under this title for eligibility determinations under—

								(A)the State medicaid program carried out

				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);

								(B)the medicare program carried out under

				title XVIII of such Act (42 U.S.C. 1395 et seq.);

								(C)a program funded under title XX of such Act

				(42 U.S.C. 1397 et seq.);

								(D)other programs funded under this Act;

				and

								(E)other Federal or State programs that

				provide long-term care.

								(9)Entities and

				proceduresThe plan shall

				include a description of the entities and procedures that the State will use to

				carry out the following functions:

								(A)Establishing eligibility for the program

				carried out under this title.

								(B)Assessing the need of an eligible

				individual for covered long-term care services or supplies.

								(C)Determining the amount of payments

				described in section 806(b) to be made for the eligible individual under the

				program.

								(D)Evaluating the cost-sharing by the eligible

				individual under the program.

								(E)In the case of an eligible individual who

				elects to receive payments as described in section 806(b)(2)(B), helping the

				eligible individual or the eligible individual’s representative (as

				appropriate) identify, retain, and negotiate and terminate agreements with,

				qualified providers of covered long-term services or supplies.

								(F)Monitoring payments made for an eligible

				individual to ensure that—

									(i)the cost-sharing amounts that the eligible

				individual is responsible for under the State plan are paid;

									(ii)the payments made by the State for the

				eligible individual—

										(I)are made in a timely fashion; and

										(II)do not exceed the annual assistance amount

				established for the eligible individual under section 806(a); and

										(iii)when appropriate, the payments are made by

				the State in an expedited manner to account for health status changes of an

				eligible individual that require rapid responses.

									(G)Establishing a quality assurance system

				that assesses the covered long-term services or supplies provided for the

				eligible individual to ensure that the qualified provider of such services or

				supplies meets such licensing, quality, or other standards as the State may

				establish in accordance with paragraph (11).

								(H)Providing information to eligible

				individuals about average market rates for covered long-term care services or

				supplies.

								(I)Administering payments in a timely fashion

				and in accordance with a written care plan described in section 805(1) for an

				eligible individual (that takes into account payment rates established by the

				eligible individual or a representative of the eligible individual (as

				appropriate)), including the methods for—

									(i)making payments directly to a qualified

				provider as described in section 806(b)(2)(A);

									(ii)making payments to a fiscal intermediary on

				behalf of an eligible individual, as described in section 806(b)(2)(B), for the

				purchase of such services or supplies; and

									(iii)making payments (when appropriate) in an

				expedited manner to account for health status changes of the eligible

				individual that require rapid responses.

									(J)Carrying out such other activities as the

				eligible State determines are appropriate with respect to the eligible

				individual or the program carried out under this title.

								(10)Service

				coordinatorsThe plan shall

				include a description of how the State will—

								(A)provide a service coordinator (directly or

				by contract) for each eligible individual receiving assistance under the

				program carried out under this title; and

								(B)ensure that the service coordinator carries

				out the responsibilities described in section 805, including any

				responsibilities assigned by the State under section 805(5).

								(11)Qualified

				providersThe plan shall

				include a description of any licensing, quality, or other standards for

				qualified providers (including both providers paid directly by the State as

				described in section 806(b)(2)(A) or through payments made to a fiscal

				intermediary on behalf of an eligible individual, as described in section

				806(b)(2)(B).

							(12)Quality

				assuranceThe plan shall

				include a description of the procedures to be used to ensure the quality and

				appropriateness of the covered long-term care services or supplies provided to

				an eligible individual and the program carried out under this title, which

				shall include—

								(A)a quality assessment and improvement

				strategy that establishes—

									(i)standards that provide for access to

				covered long-term care services or supplies within reasonable time frames and

				that are designed to ensure the continuity and adequacy of such services or

				supplies; and

									(ii)procedures for monitoring and evaluating

				the quality and appropriateness of the covered long-term care services or

				supplies provided to eligible individuals under the program carried out under

				this title; and

									(B)a mechanism for obtaining feedback from

				eligible individuals and others regarding their experiences with, and

				recommendations for improvement of, the program carried out under this

				title.

								(13)OutreachThe plan shall include a description of the

				procedures by which the State will conduct outreach for enrollment (including

				outreach to persons residing in naturally occurring retirement communities) in

				the program carried out under this title.

							(14)IndiansThe plan shall include a description of the

				procedures by which the State will ensure the provision of assistance under the

				program carried out under this title to eligible individuals who are Indians

				(as defined in section 4(c) of the Indian

				Health Care Improvement Act (25 U.S.C. 1603(c))) or Native

				Hawaiians, as defined in section 625.

							(15)Data

				collectionThe plan shall

				include an assurance that the State will annually collect and report to the

				Assistant Secretary such data and information related to the program carried

				out under this title as the Assistant Secretary may require, including the

				information required under section 807(a)(1)(B).

							805.Responsibilities of

				service coordinatorsEach

				eligible State shall ensure that the service coordinator for an eligible

				individual receiving assistance under the program carried out under this title,

				at a minimum, carries out the following responsibilities:

						(1)(A)Assisting an eligible individual and the

				eligible individual’s representative (as appropriate) with the development of a

				written care plan for the eligible individual that—

								(i)specifies the covered long-term care

				services or supplies that best meet the needs and preferences of the eligible

				individual; and

								(ii)takes into account the ability of

				caregivers to provide adequate and safe care.

								(B)Assuring that the care plan is coordinated

				with other care plans that may be developed for the eligible individual under

				other Federal or State programs (including care plans applicable to naturally

				occurring retirement communities).

							(2)Reassessing and, as appropriate, assisting

				with revising the care plan for the eligible individual—

							(A)not less than annually; and

							(B)whenever there is a change of health status

				or other event that requires a reassessment of the care plan.

							(3)Educating—

							(A)an eligible individual who elects to

				receive payments as described in section 806(b)(2)(B) about available qualified

				providers of covered long-term care services or supplies; and

							(B)an eligible individual about specific

				covered long-term care services or supplies.

							(4)Recommending, as appropriate, methods for

				community integration for an eligible individual who resides in a nursing home

				and who is relocating to a home or community-based setting.

						(5)Carrying out any other responsibilities

				assigned to the service coordinator by the State.

						806.Payments for covered

				long-term care services or supplies

						(a)Annual

				assistance amount

							(1)In

				generalSubject to paragraph

				(2), an eligible State shall establish an annual assistance amount for each

				eligible individual enrolled in the program carried out under this title based

				on an assessment of the eligible individual.

							(2)Cost-sharing

				amountThe State shall

				subtract from the annual assistance amount the individual's cost-sharing amount

				determined under section 804(b)(6) to obtain the amount of the payments

				described in subsection (b).

							(3)LimitationThe annual assistance amount made for an

				eligible individual under a program carried out under this title may not

				exceed—

								(A)in the case of fiscal year 2007, $8,000;

				and

								(B)in the case of any subsequent fiscal year,

				the amount described in this paragraph for the preceding fiscal year increased

				by the percentage increase in the Consumer Price Index for all urban consumers

				(all items: U.S. city average) for the preceding fiscal year.

								(b)Payments

							(1)Written care

				plansUnder a program carried

				out under this title, an eligible State (or its designee) shall make payments

				for the provision or purchase of covered long-term care services or supplies

				for eligible individuals in accordance with the written care plans established

				for such individuals.

							(2)ElectionsAt the election of an eligible individual,

				the payments shall be made by the State (or its designee)—

								(A)directly to a qualified provider of covered

				long-term care services or supplies; or

								(B)to a fiscal intermediary on behalf of the

				eligible individual, to enable the fiscal intermediary to disburse the payments

				for the purchase of such services or supplies—

									(i)in advance to the provider or the eligible

				individual; or

									(ii)as reimbursement for the eligible

				individual.

									(c)LimitationsIn making payments under this section, a

				State shall ensure that not more than 10 percent of the funds made available to

				the State under section 802(a) shall be used to pay for service

				coordination.

						(d)Exclusion from

				incomePayments made for an

				eligible individual under this section for a program carried out under this

				title shall not be—

							(1)included in the gross income of the

				eligible individual for purposes of the Internal Revenue Code of 1986;

				or

							(2)treated as income, assets, or benefits, or

				otherwise be taken into account, for purposes of determining the individual’s

				eligibility for, the amount of benefits under, or the amount of cost-sharing

				required by, any other Federal or State program.

							807.Annual

				reports

						(a)State

				reports

							(1)In

				generalEach eligible State

				shall—

								(A)evaluate the establishment and operation of

				the State plan under this title in each fiscal year for which the State

				receives allotments under section 802; and

								(B)prepare and submit to the Assistant

				Secretary, not later than January 1 of the succeeding fiscal year, a report

				that includes the following:

									(i)The number of total unduplicated eligible

				individuals and the amount of expenditures made for the individuals, analyzed

				by type of payment specified in subparagraph (A) or (B) of section 806(b)(2) in

				the program carried out under this title in the State.

									(ii)The number of eligible individuals in the

				program that received each of the categories of covered long-term care services

				or supplies described in clauses (i) through (xx) of section 801(3)(A),

				analyzed, for each category by type of payment specified in subparagraph (A) or

				(B) of section 806(b)(2).

									(iii)The total amount of cost-sharing amounts

				that the State received from eligible individuals in the program.

									(iv)Information on the age and income of the

				eligible individuals.

									(2)FormatThe Assistant Secretary shall provide

				guidance to eligible States regarding the format for the information included

				in the report required under paragraph (1) in such manner as to allow for

				comparison of the information provided across such States.

							(3)Public

				availabilityThe Assistant

				Secretary shall make the State reports submitted under paragraph (1) available

				to the public.

							(b)Reports by

				fiscal intermediaries and qualified providersThe State shall require fiscal

				intermediaries and qualified providers participating in the program carried out

				in the State under this title to prepare and submit to the State, not less

				often than twice a year, reports containing such information as is necessary

				for the State to meet the reporting requirements described in subsection (a)

				and as is necessary for the administration of the program.

						(c)Report to

				CongressAt the end of each

				fiscal year, the Assistant Secretary shall prepare and submit to the Committee

				on Education and the Workforce of the House of Representatives and the

				Committee of Health, Education, Labor, and Pensions of the Senate a report that

				contains a summary of the data submitted under subsection (a)(1)(B) and a

				description of any implementations issues with the programs carried out under

				this title.

						808.Authorization of

				appropriationsThere are

				authorized to be appropriated to the Secretary to carry out this title, such

				sums as may be necessary for each of fiscal years 2007 through

				2012.

					.

		

